        Case 2:18-cv-00254-WSS Document 172 Filed 05/07/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ERIK BLAIR,                                     )
 On behalf of himself and similarly situated     )
 employees,                                      )    Civil Action No. 2:18-cv-00254 WSS
                                                 )
                Plaintiff,                       )    Honorable William S. Stickman
                                                 )
        v.                                       )
                                                 )
 COMPREHENSIVE HEALTHCARE                        )
 MANAGEMENT SERVICES, LLC, ET                    )
 AL;                                             )
                                                 )
                Defendants.                      )

             DEFENDANTS SAMUEL HALPER AND EPHRAM LAHASKY’S
                  BRIEF IN SUPPORT OF MOTION TO DISMISS

       Defendants Samuel Halper and Ephram Lahasky (“Moving Defendants”), through

undersigned counsel, submit the following Brief in Support of Motion to Dismiss.

I.     INTRODUCTION

       Plaintiff Erik Blair filed this lawsuit in February 2018. [Dkt. 1]. The original Complaint

did not name Moving Defendants as parties. Approximately one year later, Plaintiff amended the

Complaint and asserted claims against Moving Defendants. [Dkt. 63]. However, in July 2019,

Plaintiff voluntarily dismissed Moving Defendants. [Dkt. 77]. Now, nearly two years later,

Plaintiff has amended his Complaint to reassert claims against Moving Defendants. The claims

against Moving Defendants should be dismissed as time barred.

II.    STANDARD OF REVIEW

       Rule 12(b)(6) gives district courts the power to dismiss all or part of an action for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12 (b)(6). In essence, Rule

12(b)(6) tests the legal sufficiency of the complaint: If the plaintiff has not pleaded enough facts

to create a facially plausible claim for relief, his claims should be dismissed. Hull v. Welex Inc.,
        Case 2:18-cv-00254-WSS Document 172 Filed 05/07/21 Page 2 of 5




No. 02-7735, 2002 U.S. Dist. LEXIS 24772 (E.D. Pa. Dec. 30, 2002) (citing Conley v. Gibson,

355 U.S. 41, 45-46 (1957)).


III.   ARGUMENT

       Plaintiff asserts the following claims against Moving Defendants: (1) violation of the FLSA

on behalf of himself and the opt-in Plaintiffs; (2) violation of the Pennsylvania Minimum Wage

Act (“PMWA”) on behalf of himself and the opt-in Plaintiffs; (3) retaliation in violation of the

FLSA (as to Plaintiff only); (4) breach of contract on behalf of himself and class members; and

(5) violation of the Wage Payment and Collection Law (“WPCL”) on behalf of himself and class

members.

       As discussed below, the PMWA, FLSA, and WPCL claims are untimely and do not relate

back to the date of the original Complaint. Although the breach of contract claim provides a longer

statute of limitations, Plaintiff has not asserted a viable breach of contract claim against Moving

Defendants.

       A. The FLSA, WPCL, and PMWA Claims Are Barred by the Statute of Limitations

       Plaintiff filed the Third Amended Complaint on March 31, 2021. The FLSA provides a

two-year statute of limitations, or three years for a willful violation. See 29 U.S.C. § 255(a). The

WPCL provides a three-year statute of limitations. 43 P.S. § 260.9a(g). The PMWA is also

governed by the three-year statute of limitations set forth in the WPCL. See Caucci v. Prison

Health Servs., 153 F.Supp.2d 605, 610 (E.D. Pa. 2001) (“Courts in this district have unanimously

applied section 260.9a’s three-year limitations period to claims under the PMWA”); Herron v. Inv.

Professionals, Inc., No. 15-cv-1664, 2016 U.S. Dist. LEXIS 155341 *7 (W.D. Pa. Nov. 9, 2016).




                                                 2
         Case 2:18-cv-00254-WSS Document 172 Filed 05/07/21 Page 3 of 5




       The Third Amended Complaint avers that Plaintiff’s employment with Defendants ended

on January 23, 2018, rendering each of these claims untimely. Moreover, Plaintiff cannot revive

these claims through the relation back doctrine.

       Fed. R. Civ. P. 15(c)(1) permits an amended claim to relate back to the original complaint

for purposes of the statute of limitations. The rule specifically states:

       An amendment of a pleading relates back to the date of the original pleading when:

       (A) The law that provides the applicable statute of limitation allows relation back,

       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out – or attempted to be set out – in the original
       pleading; or

       (C) the amendment changes the party or the naming of the party against whom a
       claim is asserted if Rule 15(c)(1)(B) is satisfied and, if, within the [120 day] period
       provided by Rule 4(m) for service of the summons and complaint, the party to be
       brought in by amendment (i) received such notice of the action that it will not be
       prejudiced in defending on the merits; and (ii) knew or should have known that the
       action would have been brought against it, but for a mistake concerning the proper
       parties’ identity.
Id.

       “However, in the absence of a mistake by plaintiff as to the identity of the proper

defendants, it is irrelevant whether the defendant had actual or constructive notice that the suit

could be filed against him.” Wandrey v. Service Business Forms, Inc., 762 F.Supp. 299, 303

(D. Kan. 1991). In Wandrey, the court reasoned that significant delay in refiling against a

previously dismissed party entitled the defendants to “assume that plaintiff had made a strategic

choice not to pursue any further claims against them.” Id. Similarly, in Nite & Day Power Techs

v. Corporate Capital Res. Inc., the court refused to apply 15(c)(1)(C) “because the defendants were

not clearly omitted by mistake, as the plaintiff knew of their identify and involvement.” No. 89-

cv-20298, 1995 U.S. Dist. LEXIS 22431 (N.D. Cal. Jan. 4, 1995); see also Bullock v. Cabassa,

No. 10-cv-1412, 2013 U.S. Dist. LEXIS 170624 *18 (D. N.J. Dec. 4, 2013) (“The Court is not



                                                   3
         Case 2:18-cv-00254-WSS Document 172 Filed 05/07/21 Page 4 of 5




convinced that [the relation back] rule can be used in this situation, however, as it could permit an

open-ended invitation to re-file against dismissed parties.”).

       Permitting the claims to relate back in this fashion would have an illogical result. As one

court explained, “a plaintiff, at the outset, could completely avoid the statute of limitations and

Rule 15 by naming every conceivable person as a defendant…Following Plaintiff’s logic, this

would preserve all claims against everyone, and from that points forward, Plaintiff could dismiss

and add parties at will without regard to the statute of limitations or requirements of Rule 15.”

Jones v. Matthews, No. 16-cv-2364, 2018 U.S. Dist. LEXIS 230489 (C.D. Ill. Dec. 11, 2018).

       Plaintiff’s FLSA, PMWA, and WPCL claims are time barred as to Moving Defendants and

should be dismissed with prejudice.

       B. Plaintiff Fails to State a Claim for Breach of Contract against Moving Defendants

       Although there is a four-year statute of limitations for breach of contract, the Third

Amended Complaint does not provide sufficient allegations to sustain such claim against Moving

Defendants.

       Plaintiff alleges that Defendants made “clear promises to pay a certain hourly rate and

bonuses” to Plaintiff and other similarly situated employees. See Third Amended Complaint at

¶ 124. But Plaintiff’s claim against Moving Defendants is based on their alleged roles with the

Defendant entities. Id. at ¶¶ 19-20. “The law in Pennsylvania is clear that where a party enters into

a contract with a corporation, no action will lie against the shareholders of that corporation

individually for a breach of that contract.” First Realvest, Inc. v. Avery Builders, Inc., 600 A.2d

601, 603 (Pa. Super.1991). Rather, the breach is the breach of the corporation’s promise, not the

breach of a promise extended by a corporate officer. Id. There are no allegations that support an

exception to this general rule, and the breach of contract claims against Halper and Lahasky should

be dismissed.

                                                 4
          Case 2:18-cv-00254-WSS Document 172 Filed 05/07/21 Page 5 of 5




IV.      CONCLUSION

         For all the above reasons, Defendant respectfully request that the Court dismiss Plaintiff’s

claims against Moving Defendants with prejudice.



                                               Respectfully submitted,

                                               JACKSON LEWIS P.C.

                                               /s/ Marla N. Presley
                                               Marla N. Presley, Esq. (PA I.D. No. 91020)
                                               marla.presley@jacksonlewis.com
                                               1001 Liberty Avenue, Suite 1000
                                               Pittsburgh, PA 15222
                                               Telephone: (412) 232-0404
                                               Facsimile: (412) 232-3441

                                               Catherine A. Cano
                                               catherine.cano@jacksonlewis.com
                                               10050 Regency Cir., Suite 400
                                               Omaha, NE 68114
                                               Telephone: (402) 391-1991
                                               Facsimile: (402) 391-7363

                                               Attorneys for Defendants
Date: May 7, 2021
4818-2395-0312, v. 2

4818-2395-0312, v. 2




                                                  5
